Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 and 24-26 in the reply filed on 2/23/2021 is acknowledged.
Information Disclosure Statement
Note that the citation by applicant of a large number of prior art references, without pointing out how each reference is material to the examination of the application, can act to obscure any pertinent information by burying the information in a mass of document, rather than to clearly bring the information to the examiner’s attention.  Note Lam, Inc. V. Johns-Manville Corporation, et al., 206 USPQ 450, (D, Col. 1979) wherein the court stated: “Absolute good faith is required of patent applicants, but there is no requirement that overworked patent examiners be burdened with the study of material a reasonable man would think was neither relevant nor material.”  Further, note MPEP 2004 (Aids to Compliance With Duty of Disclosure) which states: 
13. It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of significance.  See Penn Yan Boats, Inc. v Sea Lark Boats, Inc., 359 F. Supp 984, 175 USPQ 260 (S.D. Fla, 1972), aff’d, 479 F.2nd 1338, 178 USPQ 577 (5th Cir. 1973), cert, denied, 414 U.S 874 (1974).  But cf. Molins PLC v. Textron, Inc. 48 F.3d 1172, 33 USQO2d 1823 (Fed. Cir. 1995).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, dispensing a first precursor composition and a window precursor composition, the first layer comprising at least portions of each of a first polishing pad element and a window feature; and partially curing the dispensed first precursor composition and the dispensed window precursor composition to form an at least partially cured first layer, in combination with the rest of the limitations in claim 1;
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, dispensing a first precursor composition which comprises at least a portion a sub-polishing element having a first opening disposed therethrough; partially curing the dispensed first precursor composition to form an at least partially cured first layer, and forming a window feature in the first opening by dispensing a window precursor composition thereinto and curing the window precursor composition, in combination with the rest of the limitations in claim 10;
prior art of record considered as a whole alone or in combination neither anticipates nor renders obvious, dispensing a first precursor composition from a first dispense head and a window precursor composition from a second dispense head, the first layer comprising at least portions of each of a first polishing pad element and a window feature; and partially curing the dispensed first precursor composition and the dispensed window precursor composition to form an at least partially cured first layer, in combination with the rest of the limitations in claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung Van Nguyen/Primary Examiner, Art Unit 3723